DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In Claim 1, line 4, the phrase “the laser source signal” should be changed to – a laser source signal --.  

Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,309,969 (Jia et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 11,309,969 (Jia et al).
Instant Application No. 17/723,025 (Claim 1)
US Patent No. 11,309,969 (Claim 1)
       A transceiver for an optical network, comprising:
       a first child laser;

        A  transceiver for an optical communication network, comprising:
        an input portion configured to receive an input laser signal from a remote primary laser source of the optical communication network, the input laser signal including a coherent tone pair having (i) a first coherent tone containing a downstream modulated signal, and (ii) a second coherent tone containing a downstream unmodulated signal ,
a laser injected modulator including a first secondary laser having a resonator frequency injection locked to a primary frequency of a single longitudinal mode of the remote primary laser source (i.e., see Claim 1 of US Patent No. 11,309,969); 

       a child modulator configured to injection lock the first child laser to a parent frequency of a single longitudinal mode of a laser source signal; and

         a laser injected modulator including a first secondary laser having a resonator frequency injection locked to a primary frequency of a single longitudinal mode of the remote primary laser source (i.e., see Claim 1 of US Patent No. 11,309,969); and

        an input portion configured to (i) receive a first optical modulated signal on a first coherent tone of a laser source; (ii) receive a first optical unmodulated signal on a second coherent tone of the laser source signal, and (iii) route the first optical unmodulated signal on the second coherent tone to the child modulator,
       wherein a frequency of the second coherent tone is held constant to a frequency of the first coherent tone,
       wherein the child modulator is further configured to output a second optical modulated signal on the second coherent tone.

         an input portion configured to receive an input laser signal from a remote primary laser source of the optical communication network, the input laser signal including a coherent tone pair having (i) a first coherent tone containing a downstream modulated signal, and (ii) a second coherent tone containing a downstream unmodulated signal,
         wherein a frequency of the second coherent tone is held constant to a frequency of the first coherent tone, and
       wherein the laser injected modulator is configured to receive the downstream unmodulated signal on the second coherent tone, and output an upstream modulated laser signal (i.e., see Claim 1 of US Patent No. 11,309,969).



	Regarding claim 2, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement direct modulation (i.e., see Claim 2 of US Patent No. 11,309,969).
	Regarding claim 3, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement external modulation (i.e., see Claim 3 of US Patent No. 11,309,969).
	Regarding claim 4, as similarly described above, Jia et al discloses wherein the first child laser comprises at least one of an LED, a Fabry Perot laser diode (FPLD), and a vertical-cavity surface- emitting laser (VCSEL) (i.e., see Claim 4 of US Patent No. 11,309,969).
	Regarding claim 5, as similarly described above, Jia et al discloses further comprising a first optical circulator (i) in communication with the child modulator, and (ii) configured to receive the first optical unmodulated signal on the second coherent tone routed from the input portion (i.e., see Claim 5 of US Patent No. 11,309,969).
	Regarding claim 6, as similarly described above, Jia et al discloses further comprising a polarization beam combiner (PBC) disposed between the first optical circulator and the first child laser (i.e., see Claim 8 of US Patent No. 11,309,969).
	Regarding claim 7, as similarly described above, Jia et al discloses further comprising a second child laser, wherein the first child laser is configured to modulate an x-component of the second optical modulated signal, and wherein the second child laser is configured to modulate a y- component of the second optical modulated signal (i.e., see Claim 9 of US Patent No. 11,309,969).
	Regarding claim 8, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement quadrature amplitude modulation (i.e., see Claim 10 of US Patent No. 11,309,969).
	Regarding claim 9, as similarly described above, Jia et al discloses further comprising:
             a first optical splitter disposed between the PBC and the first child laser; and
            a second optical splitter disposed between the PBC and the second child
laser,
           wherein the first child laser comprises a first sub-laser and a second sub-
laser,
           wherein the second child laser comprises a third sub-laser and a fourth sub-
laser,
          wherein the first sub-laser is configured to receive an I-signal of the x-
component,
         wherein the second sub-laser is configured to receive a Q-signal of the x-
component, 
        wherein the third sub-laser is configured to receive an I-signal of the y- component,
         wherein the fourth sub-laser is configured to receive a Q-signal of the y- component (i.e., see Claim 11 of US Patent No. 11,309,969).
	Regarding claim 10, as similarly described above, Jia et al discloses further comprising:
a first phase shift element disposed between the first optical splitter and the second sub-laser; and
a second phase shift element disposed between the second optical splitter and the fourth sub-laser (i.e., see Claim 12 of US Patent No. 11,309,969).
Regarding claim 11, as similarly described above, Jia et al discloses further comprising:
a child receiver (i) in communication with the input portion, and (ii) configured to process the first optical modulated signal on the first coherent tone; and
a second optical circulator in one-way communication with the first optical circulator and in two-way communication with the child receiver (i.e., see Claim 13 of US Patent No. 11,309,969).
Regarding claim 12, as similarly described above, Jia et al discloses wherein the child receiver comprises a coherent receiver further configured to utilize the first optical unmodulated signal on the second coherent tone as a local oscillator (LO) source for the first optical modulated signal on the first coherent tone (i.e., see Claim 14 of US Patent No. 11,309,969).
Regarding claim 13, as similarly described above, Jia et al discloses wherein the child receiver is further configured to perform heterodyne detection (i.e., see Claim 15 of US Patent No. 11,309,969).
Regarding claim 14, as similarly described above, Jia et al discloses wherein the child receiver comprises one or more of an integrated coherent receiver (ICR), an analog to digital converter (ADC), and a digital signal processor (DSP) (i.e., see Claim 16 of US Patent No. 11,309,969).
Regarding claim 15, as similarly described above, Jia et al discloses further comprising:
a parent transmitter configured to deliver the first optical modulated signal
on the first coherent tone to the input portion; and
a parent receiver configured to receive the second optical modulated signal
on the second coherent tone output from the child modulator (i.e., see Claim 1 of US Patent No. 11,309,969).
	Regarding claim 16, as similarly described above, Jia et al discloses wherein the parent transmitter comprises a first parent laser that is injection locked to the parent frequency of the single longitudinal mode of the laser source signal (i.e., see Claim 1 of US Patent No. 11,309,969).
	Regarding claim 17, as similarly described above, Jia et al discloses wherein the parent receiver is further configured to utilize a second optical unmodulated signal on the first coherent tone as a local oscillator (LO) source for the second optical modulated signal on the first coherent tone (i.e., see Claims 1 and 14 of US Patent No. 11,309,969).
	Regarding claim 18, as similarly described above, Jia et al discloses comprising at least one of a termination unit, a customer device, a customer premises equipment, a modem, an optical network unit (ONU), a data center, and a virtualized cable modem termination system (VCMTS) (i.e., see Claim 18 of US Patent No. 11,309,969).
	Regarding claim 19, as similarly described above, Jia et al discloses wherein the first and second coherent tones are (i) a phase synchronized coherent tone pair, and (ii) substantially confined to a narrow bandwidth of the single longitudinal mode of the remote primary laser source (i.e., see Claim 19 of US Patent No. 11,309,969).
	Regarding claim 20, as similarly described above, Jia et al discloses wherein the first child laser is configured to receive data from a first external data source to adhere onto the second optical modulated signal (i.e., see Claim 20 of US Patent No. 11,309,969).

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,344 (Jia et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 11,025,344 (Jia et al).
Instant Application No. 17/723,025 (Claim 1)
US Patent No. 11,025,344 (Claims 1, 17 and 18)
       A transceiver for an optical network, comprising:
       a first child laser;

        A  transmitter for an optical communication network, comprising:
        an input portion configured to receive an input data stream including phase synchronized coherent tone pair from a remote primary laser source of the optical communication network, the phase  synchronized coherent tone pair having (i) a first coherent tone containing a downstream modulated signal, and (ii) a second coherent tone containing a downstream unmodulated signal ,
a laser injected modulator including a first secondary laser having a resonator frequency injection locked to a primary frequency of a single longitudinal mode of the remote primary laser source (i.e., see Claims 1, 17 and 18 of US Patent No. 11,025,344); 

       a child modulator configured to injection lock the first child laser to a parent frequency of a single longitudinal mode of a laser source signal; and

         a laser injected modulator including a first secondary laser having a resonator frequency injection locked to a primary frequency of a single longitudinal mode of the remote primary laser source (i.e., see Claims 1, 17 and 18 of US Patent No. 11,025,344); and

        an input portion configured to (i) receive a first optical modulated signal on a first coherent tone of a laser source; (ii) receive a first optical unmodulated signal on a second coherent tone of the laser source signal, and (iii) route the first optical unmodulated signal on the second coherent tone to the child modulator,
       wherein a frequency of the second coherent tone is held constant to a frequency of the first coherent tone,
       wherein the child modulator is further configured to output a second optical modulated signal on the second coherent tone.

         an input portion configured to receive an input data stream including phase synchronized coherent tone pair from a remote primary laser source of the optical communication network, the phase  synchronized coherent tone pair having (i) a first coherent tone containing a downstream modulated signal, and (ii) a second coherent tone containing a downstream unmodulated signal ,
a laser injected modulator including a first secondary laser having a resonator frequency injection locked to a primary frequency of a single longitudinal mode of the remote primary laser source (i.e., see Claims 1, 17 and 18 of US Patent No. 11,025,344); 



	Regarding claim 2, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement direct modulation (i.e., see Claim 2 of US Patent No. 11,025,344).
	Regarding claim 3, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement external modulation (i.e., see Claim 3 of US Patent No. 11,025,344).
	Regarding claim 4, as similarly described above, Jia et al discloses wherein the first child laser comprises at least one of an LED, a Fabry Perot laser diode (FPLD), and a vertical-cavity surface- emitting laser (VCSEL) (i.e., see Claim 4 of US Patent No. 11,025,344).
	Regarding claim 5, as similarly described above, Jia et al discloses further comprising a first optical circulator (i) in communication with the child modulator, and (ii) configured to receive the first optical unmodulated signal on the second coherent tone routed from the input portion (i.e., see Claim 5 of US Patent No. 11,025,344).
	Regarding claim 6, as similarly described above, Jia et al discloses further comprising a polarization beam combiner (PBC) disposed between the first optical circulator and the first child laser (i.e., see Claim 6 of US Patent No. 11,025,344).
	Regarding claim 7, as similarly described above, Jia et al discloses further comprising a second child laser, wherein the first child laser is configured to modulate an x-component of the second optical modulated signal, and wherein the second child laser is configured to modulate a y- component of the second optical modulated signal (i.e., see Claim 9 of US Patent No. 11,025,344).
	Regarding claim 8, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement quadrature amplitude modulation (i.e., see Claim 10 of US Patent No. 11,025,344).
	Regarding claim 9, as similarly described above, Jia et al discloses further comprising:
             a first optical splitter disposed between the PBC and the first child laser; and
            a second optical splitter disposed between the PBC and the second child
laser,
           wherein the first child laser comprises a first sub-laser and a second sub-
laser,
           wherein the second child laser comprises a third sub-laser and a fourth sub-
laser,
          wherein the first sub-laser is configured to receive an I-signal of the x-
component,
         wherein the second sub-laser is configured to receive a Q-signal of the x-
component, 
        wherein the third sub-laser is configured to receive an I-signal of the y- component,
         wherein the fourth sub-laser is configured to receive a Q-signal of the y- component (i.e., see Claim 11 of US Patent No. 11,025,344).
	Regarding claim 10, as similarly described above, Jia et al discloses further comprising:
a first phase shift element disposed between the first optical splitter and the second sub-laser; and
a second phase shift element disposed between the second optical splitter and the fourth sub-laser (i.e., see Claim 12 of US Patent No. 11,025,344).
Regarding claim 11, as similarly described above, Jia et al discloses further comprising:
a child receiver (i) in communication with the input portion, and (ii) configured to process the first optical modulated signal on the first coherent tone; and
a second optical circulator in one-way communication with the first optical circulator and in two-way communication with the child receiver (i.e., see Claim 13 of US Patent No. 11,025,344).
Regarding claim 12, as similarly described above, Jia et al discloses wherein the child receiver comprises a coherent receiver further configured to utilize the first optical unmodulated signal on the second coherent tone as a local oscillator (LO) source for the first optical modulated signal on the first coherent tone (i.e., see Claim 14 of US Patent No. 11,025,344).
Regarding claim 13, as similarly described above, Jia et al discloses wherein the child receiver is further configured to perform heterodyne detection (i.e., see Claim 16 of US Patent No. 11,205,344).
Regarding claim 14, as similarly described above, Jia et al discloses wherein the child receiver comprises one or more of an integrated coherent receiver (ICR), an analog to digital converter (ADC), and a digital signal processor (DSP) (i.e., see Claim 15 of US Patent No. 11,205,344).
Regarding claim 15, as similarly described above, Jia et al discloses further comprising:
a parent transmitter configured to deliver the first optical modulated signal
on the first coherent tone to the input portion; and
a parent receiver configured to receive the second optical modulated signal
on the second coherent tone output from the child modulator (i.e., see Claims 1, 17 and 18 of US Patent No. 11,025,344).
	Regarding claim 16, as similarly described above, Jia et al discloses wherein the parent transmitter comprises a first parent laser that is injection locked to the parent frequency of the single longitudinal mode of the laser source signal (i.e., see Claims 1, 17 and 18 of US Patent No. 11,025,344).
	Regarding claim 17, as similarly described above, Jia et al discloses wherein the parent receiver is further configured to utilize a second optical unmodulated signal on the first coherent tone as a local oscillator (LO) source for the second optical modulated signal on the first coherent tone (i.e., see Claims 1 and 14 of US Patent No. 11,025,344).
	Regarding claim 18, as similarly described above, Jia et al discloses comprising at least one of a termination unit, a customer device, a customer premises equipment, a modem, an optical network unit (ONU), a data center, and a virtualized cable modem termination system (VCMTS) (i.e., see Claim 18 of US Patent No. 11,025,344).
	Regarding claim 19, as similarly described above, Jia et al discloses wherein the first and second coherent tones are (i) a phase synchronized coherent tone pair, and (ii) substantially confined to a narrow bandwidth of the single longitudinal mode of the remote primary laser source (i.e., see Claim 19 of US Patent No. 11,025,344).
	Regarding claim 20, as similarly described above, Jia et al discloses wherein the first child laser is configured to receive data from a first external data source to adhere onto the second optical modulated signal (i.e., see Claim 20 of US Patent No. 11,025,344).

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,447,404 (Jia et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-57 of US Patent No. 10,447,404 (Jia et al).
Instant Application No. 17/723,025 (Claim 1)
US Patent No. 10,447,404 (Claims 13, 16, 19, 20, 28 and 29)
       A transceiver for an optical network, comprising:
       a first child laser;

         An optical network communication system, comprising:
        an input signal source;
        an optical frequency comb generator configured to receive the input signal source and output a plurality of downstream phase synchronized coherent tone pairs, each of the plurality of downstream phase synchronized coherent tone pairs including a first unmodulated signal and a second unmodulated signal,
      a first transmitter configured to receive the first unmodulated signal of a selected one of the plurality of downstream phase synchronized coherent tone pairs as a seed source and to output a first modulated data stream; and
        a first receiver configured to receive the first modulated data stream from the first transmitter and receive the second unmodulated signal of the selected one of the plurality of downstream phase synchronized coherent tone pairs as a local oscillator source (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404); 

       a child modulator configured to injection lock the first child laser to a parent frequency of a single longitudinal mode of a laser source signal; and

         a second transmitter configured to receive the second unmodulated signal of the selected one of the plurality of downstream phase synchronized coherent tone pairs as a seed source and to output a second modulated data stream, wherein the second transmitter is configured to implement one of direct and external modulation (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404); and

        an input portion configured to (i) receive a first optical modulated signal on a first coherent tone of a laser source; (ii) receive a first optical unmodulated signal on a second coherent tone of the laser source signal, and (iii) route the first optical unmodulated signal on the second coherent tone to the child modulator,
       wherein a frequency of the second coherent tone is held constant to a frequency of the first coherent tone,
       wherein the child modulator is further configured to output a second optical modulated signal on the second coherent tone.

        a first transmitter configured to receive the first unmodulated signal of a selected one of the plurality of downstream phase synchronized coherent tone pairs as a seed source and to output a first modulated data stream; and
        a first receiver configured to receive the first modulated data stream from the first transmitter and receive the second unmodulated signal of the selected one of the plurality of downstream phase synchronized coherent tone pairs as a local oscillator source,      second transmitter configured to receive the second unmodulated signal of the selected one of the plurality of downstream phase synchronized coherent tone pairs as a seed source and to output a second modulated data stream, wherein the second transmitter is configured to implement one of direct and external modulation 
wherein the selected one of the plurality of downstream phase synchronized coherent tone pairs are controllable at a constant frequency spacing with respect to one another throughout the system (i.e., see Claims 13, 16, 19, 20, 28 and 29  of US Patent No. 10,447,404); 



Regarding claim 2, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement direct modulation (i.e., see Claims 19 and 29 of US Patent No. 10,447,404).
	Regarding claim 3, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement external modulation (i.e., see Claims 27 and 29 of US Patent No. 10,447,404).
	Regarding claim 4, as similarly described above, Jia et al discloses wherein the first child laser comprises at least one of an LED, a Fabry Perot laser diode (FPLD), and a vertical-cavity surface- emitting laser (VCSEL) (i.e., see Claim 4 of US Patent No. 10,447,404).
	Regarding claim 5, as similarly described above, Jia et al discloses further comprising a first optical circulator (i) in communication with the child modulator, and (ii) configured to receive the first optical unmodulated signal on the second coherent tone routed from the input portion (i.e., see Claim 5 of US Patent No. 10,447,404).
	Regarding claim 6, as similarly described above, Jia et al discloses further comprising a polarization beam combiner (PBC) disposed between the first optical circulator and the first child laser (i.e., see Claim 8 of US Patent No. 10,447,404).
	Regarding claim 7, as similarly described above, Jia et al discloses further comprising a second child laser, wherein the first child laser is configured to modulate an x-component of the second optical modulated signal, and wherein the second child laser is configured to modulate a y- component of the second optical modulated signal (i.e., see Claim 9 of US Patent No. 10,447,404).
	Regarding claim 8, as similarly described above, Jia et al discloses wherein the child modulator is configured to implement quadrature amplitude modulation (i.e., see Claim 25 of US Patent No. 10,447,404).
	Regarding claim 9, as similarly described above, Jia et al discloses further comprising:
             a first optical splitter disposed between the PBC and the first child laser; and
            a second optical splitter disposed between the PBC and the second child
laser,
           wherein the first child laser comprises a first sub-laser and a second sub-
laser,
           wherein the second child laser comprises a third sub-laser and a fourth sub-
laser,
          wherein the first sub-laser is configured to receive an I-signal of the x-
component,
         wherein the second sub-laser is configured to receive a Q-signal of the x-
component, 
        wherein the third sub-laser is configured to receive an I-signal of the y- component,
         wherein the fourth sub-laser is configured to receive a Q-signal of the y- component (i.e., see Claim 10 of US Patent No. 10,447,404).
	Regarding claim 10, as similarly described above, Jia et al discloses further comprising:
a first phase shift element disposed between the first optical splitter and the second sub-laser; and
a second phase shift element disposed between the second optical splitter and the fourth sub-laser (i.e., see Claim 11 of US Patent No. 10,447,404).
Regarding claim 11, as similarly described above, Jia et al discloses further comprising:
a child receiver (i) in communication with the input portion, and (ii) configured to process the first optical modulated signal on the first coherent tone; and
a second optical circulator in one-way communication with the first optical circulator and in two-way communication with the child receiver (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404).
Regarding claim 12, as similarly described above, Jia et al discloses wherein the child receiver comprises a coherent receiver further configured to utilize the first optical unmodulated signal on the second coherent tone as a local oscillator (LO) source for the first optical modulated signal on the first coherent tone (i.e., see Claim 12 of US Patent No. 10,447,404).
Regarding claim 13, as similarly described above, Jia et al discloses wherein the child receiver is further configured to perform heterodyne detection (i.e., see Claim 13 of US Patent No. 10,447,404).
Regarding claim 14, as similarly described above, Jia et al discloses wherein the child receiver comprises one or more of an integrated coherent receiver (ICR), an analog to digital converter (ADC), and a digital signal processor (DSP) (i.e., see Claim 47 of US Patent No. 10,447,404).
Regarding claim 15, as similarly described above, Jia et al discloses further comprising:
a parent transmitter configured to deliver the first optical modulated signal
on the first coherent tone to the input portion; and
a parent receiver configured to receive the second optical modulated signal
on the second coherent tone output from the child modulator (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404).
	Regarding claim 16, as similarly described above, Jia et al discloses wherein the parent transmitter comprises a first parent laser that is injection locked to the parent frequency of the single longitudinal mode of the laser source signal (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404).
	Regarding claim 17, as similarly described above, Jia et al discloses wherein the parent receiver is further configured to utilize a second optical unmodulated signal on the first coherent tone as a local oscillator (LO) source for the second optical modulated signal on the first coherent tone (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404).
	Regarding claim 18, as similarly described above, Jia et al discloses comprising at least one of a termination unit, a customer device, a customer premises equipment, a modem, an optical network unit (ONU), a data center, and a virtualized cable modem termination system (VCMTS) (i.e., see Claims 13 and 32 of US Patent No. 10,447,404).
	Regarding claim 19, as similarly described above, Jia et al discloses wherein the first and second coherent tones are (i) a phase synchronized coherent tone pair, and (ii) substantially confined to a narrow bandwidth of the single longitudinal mode of the remote primary laser source (i.e., see Claims 13 and 32 of US Patent No. 10,447,404).
	Regarding claim 20, as similarly described above, Jia et al discloses wherein the first child laser is configured to receive data from a first external data source to adhere onto the second optical modulated signal (i.e., see Claims 13, 16, 19, 20, 28 and 29 of US Patent No. 10,447,404).

Allowable Subject Matter
7.	Claims 1-20 are allowed (if overcome the double patenting above and overcome the objection above).
 
8.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because Qian et al (Pub. No.: US 2010/0215368), Sanstrom et al (Pub. No.: US 2014/0016938), and Kwon et al (Pub. No.: US 2012/0087666), takes alone or in combination, fails to teach an input portion configured to (i) receive a first optical modulated signal on a first coherent tone of a laser source; (ii) receive a first optical unmodulated signal on a second coherent tone of the laser source signal, and (iii) route the first optical unmodulated signal on the second coherent tone to the child modulator, wherein a frequency of the second coherent tone is held constant to a frequency of the first coherent tone,
wherein the child modulator is further configured to output a second optical modulated signal on the second coherent tone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al (Pub. No.: US 2010/0215368) discloses single wavelength source free OFDMA PON communication systems.
Sandstrom et al (Pub. No.: US 2014/0016938) discloses temperature adjustable channel transmitter system including an injection locked fabry perot laser.
Kwon et al (Pub. No.: US 2012/0087666) discloses bidirectional wavelength division multiplexed passive optical network.

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636